UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7296


DARIAN ANTONIO COLEMAN,

                    Plaintiff - Appellant,

             v.

CPT ROBERT MILLER, f/k/a Lt Robert Miller, each defendant is being sued in
their individual capacities at all times herein; OFC BRADLEY MILLS, each
defendant is being sued in their individual capacities at all times herein; MAJOR
FORD, f/k/a Cpt Ford, each defendant is being sued in their individual capacities
at all times herein; RESIGNED MAJOR DANIEL DURBOSE, each defendant is
being sued in their individual capacities at all times herein; WARDEN CECILA
REYNOLDS, each defendant is being sued in their individual capacities at all
times herein,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. David C. Norton, District Judge. (8:14-cv-04747-DCN)


Submitted: February 22, 2018                                Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.
Darian Antonio Coleman, Appellant Pro Se. Christy L. Scott, SCOTT & PAYNE LAW
FIRM, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darian Antonio Coleman appeals the district court’s orders: (1) adopting the

magistrate judge’s recommendation and granting summary judgment in favor of

Defendants; (2) denying Coleman’s belatedly-filed Fed. R. Civ. P. 59(e) motion; and

(3) denying Coleman’s motion for an extension of time to file a notice of appeal. Parties

are accorded 30 days after the entry of the district court’s final judgment or order to note

an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       Although Coleman filed a motion for an extension of time to file his notice of

appeal, the district court correctly denied that motion as untimely. We therefore affirm

that order. The district court’s order granting summary judgment was entered on August

3, 2016, and its order denying Coleman’s untimely Rule 59(e) motion was entered on

December 19, 2016. Coleman did not file his notice of appeal until March 25, 2017, at

the earliest. Because Coleman failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we lack jurisdiction to consider the propriety

of either the August 3 or December 19 orders.

       Accordingly, we deny Coleman’s motion to clarify the record, affirm the district

court’s order denying an extension of time to file a notice of appeal, and dismiss the

remainder of Coleman’s appeal. We dispense with oral argument because the facts and



                                             3
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                            4